— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 17, 1986, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that on several occasions during his trial the Trial Judge engaged in conduct which served to deprive him of, a fair trial. With the exception of a single instance where the Trial Judge sustained the prosecutor’s objection to a portion of the defendant’s summation, any issue of law with respect thereto was not preserved for appellate review because the defendant was required to register objections to the challenged conduct (CPL 470.05 [2]; People v *447Charleston, 56 NY2d 886). In any event, we find that the court’s conduct during the defendant’s summation did not deprive him of a fair trial. The defendant’s remaining contentions do not require reversal. Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.